                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:18-CV-461-FL

 JOHN LAAKE a/k/a/ Winter Laake,                   )
                                                   )
                     Plaintiff,                    )
                                                   )
       v.                                          )
                                                   )
 LULU ENTERPRISES, INC. a/k/a Lulu                 )                     ORDER
 Press, Inc.,                                      )
                                                   )
                      Defendant.                   )



       This matter is before the court on plaintiffs’ motion for leave to proceed in forma pauperis

(DE 1). United States Magistrate Judge Robert T. Numbers, II, entered a memorandum and

recommendation (“M&R”), pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), wherein it is recommended that the court dismiss plaintiff’s complaint for failure to assert a

viable claim, without prejudice and with leave to amend. Upon careful review of the M&R and the

record generally, finding no error in this determination, the court ADOPTS the findings and

recommendations of the magistrate judge. Accordingly, plaintiff’s complaint is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       However, plaintiff has filed a motion (DE 8) to file an amended complaint in sixty days. The

magistrate judge granted plaintiff leave to file an amended complaint, and plaintiff may file an

amended complaint once as a matter of course before service. See Fed. R. Civ. P. 15(a). Thus,

plaintiff’s motion for leave to amend is GRANTED, and plaintiff may file an amended complaint

on or before February 12, 2019. If plaintiff files an amended complaint within that time, the court

DIRECTS the clerk to refer the amended complaint to the magistrate judge again for review
pursuant to § 1915(e)(2)(B). If plaintiff does not file an amended complaint within that time, the

court DIRECTS the clerk to close this case.

       SO ORDERED, this the 14th day of December, 2018.




                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 2
